DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 11/16/2021, in which claims 4, 6-9, 11, 13, 14 and 22-27 were canceled, and claims 1, 10 and 12 were amended.  Claims 1-3, 5, 10, 12 and 15-21 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/16/2021 is acknowledged.
Claims 1-3, 5, 10, 12 and 15-21 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/334,313, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘313 application fails to provide support for “wherein the viral vector comprises nucleic acid sequences encoding a humanized Cas endonuclease and contains no proviral-specific gRNA sequence…wherein the humanized Cas endonuclease, when expressed in the PBMC, int eh absence of proviral-specific gRNA cleaves within the proviral HIV-1 genome.”  The ‘313 application teaches that the e-LV construct that does not encode HIV-1 specific gRNA does not cleave the HIV-1 proviral genome (e.g., paragraph [57]).  See also the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claims 1-3, 5, 10, 12 and 15-21 have an effective filing date of 5/10/2017, which is the filing date of PCT/US17/32033.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. The claim recites the abbreviations HIV-1, gRNA, and Cas.  Each abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  
.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  It would be preferable to replace the phrase “wherein said method further comprises the step of performing the contacting step in the human subject” with the phrase “wherein the contacting occurs in the human subject.”  The contacting step is set forth as a step in the independent claim and, thus, is not a further step.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 10, 12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proviral HIV-1 genome" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  The preamble recites “suppressing HIV-1 production in a peripheral blood mononuclear cells (PBMC)” but does not specify that the PBMC contains a proviral HIV-1 genome, which is an integrated copy of the HIV-1 genome.  
Claims 2, 3, 5, 10, 12 and 15-21 depend from claim 1 and are rejected for the same reason applied to claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10, 12 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 11/16/2021, independent claim 1 was amended to recite, “wherein the viral vector comprises nucleic acid sequences encoding a humanized Cas endonuclease and contains no proviral-specific gRNA sequence…wherein the humanized Cas endonuclease, when 
The response asserts that support can be found in the original claims and as-filed specification but does not point to specific passages that provide support.
The originally filed claims require the presence of one or more guide RNA, where the guide RNA is complementary to a DNA sequence contains in a proviral HIV-1 genome.  Thus, the original claims do not provide support for the present claims that require “no proviral-specific gRNA sequence.”
The specification discloses a lentiviral vector that encodes a humanized Cas9 protein without a guide RNA specific to an HIV-1 proviral sequence.  This lentiviral vector is referred to as e-LV (e.g., paragraphs [16] and [17]).  The specification teaches that contacting PBMC with e-LV on day 2 post-HIV invention, and the contacting results in suppression of HIV-1 p24 expression (e.g., paragraphs [16], [70], [71] and [76]; Fig. 4).  The specification teaches that contacting PBMC with e-LV, and then infecting with HIV-1 2 days after e-LV contacting results in suppression of HIV-1 p24 levels (e.g., paragraphs [17], [70], [71], [77] and [78]; Fig. 5).  The specification refers to Fig. 6 as showing the excision of HIV-1 proviral expression by g-LV (paragraph [18]).  However, g-LV contains the proviral-specific gRNA, which is excluded from the present claims.  Contacting with e-LV does not provide the same result as contacting with e-LV (e.g., comparing Fig. 6C to Fig. 6B), and the disclosure does not refer to the result as cleavage by e-LV.  Example 6 does not disclose cleavage by e-LV.  In fact, paragraph [25] suggests that the inhibition of HIV-1 p24 expression by e-LV may be a result of the induction of 
Accordingly, the disclosure teaches that a viral vector comprising a nucleic acid sequence  encoding a humanized Cas endonuclease and containing no proviral-specific gRNA sequence does not result in cleavage within the proviral HIV-1 genome of a PBMC that has been contacted with the viral vector.  See the discussion above, and especially paragraph [82].

	
Claims 1-3, 5, 10, 12 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims require the steps of “contacting the PBMC with a composition comprising a viral vector, whereby the viral vector enters the PBMC, wherein the viral vector comprises nucleic acid sequences encoding a humanized Cas endonuclease and contains no proviral-specific gRNA sequence, and wherein the humanized Cas endonuclease, when expressed as a protein in the PBMC, in the absence of proviral-specific gRNA, cleaves within the proviral HIV-1 genome of the PBMC that contacted the viral vector.”  The nature of the invention is complex in that the viral vector cannot encode a proviral-specific gRNA 
	Breadth of the claims: The claims specifically require the absence of proviral-specific gRNA, yet they require cleavage within a proviral HIV-1 genome of the PBMC and to suppress HIV-1 production.
	On the other hand, the claims broadly encompass the use of any viral vector, and any Cas endonuclease.
	Guidance of the specification and existence of working examples: The specification teaches that transduction of cells containing a proviral HIV-1 genome with a lentiviral vector encoding humanized Cas9 without any guide RNA does not result in cleavage of the HIV-1 proviral sequence (e.g., Example 11, especially paragraph [82]).  This lentiviral vector encoding Cas9 without encoding guide RNA is referred to as e-LV throughout the disclosure.  The PCR product is identical in the parental J-Lat cells and clones obtained from transduction of the J-Lat cells with e-LV.  Only transduction of the J-Lat cells with g-LV, which encodes humanized Cas9 and gRNA capable of targeting the HIV-1 proviral sequence results in cleavage.  See Example 11 and Fig. 6.
The specification teaches that contacting PBMC with e-LV on day 2 post-HIV invention, and the contacting results in suppression of HIV-1 p24 expression (e.g., paragraphs [16], [70], [71] and [76]; Fig. 4).  The specification teaches that contacting PBMC with e-LV, and then infecting with HIV-1 2 days after e-LV contacting results in suppression of HIV-1 p24 levels (e.g., paragraphs [17], [70], [71], [77] and [78]; Fig. 5). The mechanism of HIV-1 p24 suppression discussed in paragraph [25] does not include cleavage of the proviral HIV-1 genome by the Cas9 protein expressed from e-LV.  Consistent with the hypothesis that the innate 
The teachings of the specification are specifically directed to the use of a lentiviral vector and a humanized Cas9 protein.  The specification does not teach the use of other Cas endonucleases other than Cas9 (e.g., paragraphs [27]-[33]).
	Predictability and state of the art: Li et al (Journal of General Virology, Vol. 96, pages 2381-2393, April 8, 2015) teach that the clustered regularly interspaced short palindromic repeats (CRISPR) and associated protein 9 (Cas9) has been harnessed as a novel nuclease tool to mediate genome editing in mammalian cells, and this tool is composed to two essential components: (1) a human codon-optimized Cas9 protein; and (2) a single-guided RNA (sgRNA) (e.g., paragraph bridging 2381-2382).  Li et al teach that the sgRNA forms a complex with the Cas9 protein, and the specificity of the cleavage is determined by the sequence complementarity of the sgRNA to a target genomic locus containing the complementary sequence followed by a 5’-protospacer adjacent motif (PAM) (e.g., paragraph bridging pages 2381-2382).  
Cho et al (Nature Biotechnology, Vol. 31, No. 3, pages 230-232, published online January 29, 2013) teach that Cas9 cleaves only in the presence of guide RNA to a specific target sequence (e.g., page 230, left column; Fig. 1).  Similarly, Saayman et al (Expert Opinion on Biological Therapy, Vol. 15, No. 6, pages 819-830, April 12, 2015) teach that a sgRNA guides the Cas9 nuclease to a specific genomic address for cleavage (e.g., Fig. 2).  Of numerous potential Cas st full paragraph).  Thus, one would have recognized that it would have been unpredictable to contact cells with a viral vector encoding a Cas endonuclease without gRNA to achieve cleavage and suppress HIV-1 production.
	Amount of experimentation necessary: A large quantity of experimentation would be required to determine how to make and use a Cas endonuclease to cleave a specific target sequence in the absence of gRNA specific to the target.  Further experimentation would be required to determine how to make and use viral vectors encoding a Cas endonuclease without a guide RNA to suppress HIV-1 production.  This type of experimentation is not routine in the art and would require a large amount of inventive effort.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-3, 5, 10, 12 and 15-21 are not considered to be enabled by the instant specification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699